DETAILED ACTION
This action is responsive to the Application filed on 11/14/2019. Claims 1-24 are pending in the case.  Claims 1, 9, and 17 are independent claims. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-24 are rejected under 35 U.S.C. 101 because 
Regarding Claim 1
Under step 1, the claim is directed to a method for A computer-implemented method for alerting to analytical model degradation in a data processing system, which is directed to a process, one of the statutory categories. The claim recites the following limitations which are considered abstract ideas “performing, …, a distribution analysis on a selected detection model to determine a first health rating for the selected detection model”, “the distribution analysis comprising comparing, …, the model metric value to a normal distribution; and determining a deviation from the normal distribution based on the comparison, the first health rating being based on the deviation”, “performing,…, a survival analysis on the selected detection model to determine a second health rating for the selected detection model”, “the survival analysis comprising determining, …, a survival metric for the selected detection model based on time-to-event information for like detection models, the second health rating being based on the survival metric”, “and generating, …, an indicative score for the detection model based on the first health rating, the second health rating, and an ensemble weighting of the first health rating and the second health rating;”,  “comparing, …, the indicative score to a threshold value and alerting to model degradation based on the comparison.”
Under Step 2A Prong 1, the above limitations amount to evaluations performed in the human mind. A human is able to perform the claimed distribution analysis and survival analysis. A human can observe a model a compare a model metric ascribed to it to a normal distribution in order to determine a first health rating. A human can also assess the model on a different metric based on time to even information. Finally, a score can be produced best on a combination of these two health rating and compared to a threshold. 
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (comprising a processing device and a memory comprising instructions which are executed by the processing device, by the processing device) See MPEP 2106.05(f). The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. In addition, the claim recites additional element(s) “receiving a model metric value for a model metric based on performance of the selected detection model” that amounts to adding insignificant extra-solution activity to the judicial exception. See MPEP 2106.05(g).Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Further, the additional elements of “receiving a model metric value for a model metric based on performance of the selected detection model” are insignificant extra-solution activities that are considered well-understood, routine, conventional activities. Examiner notes that receiving system information amounts to receiving or transmitting data over a network (MPEP 2106.05(d)(II)(i). According to MPEP 2106.05(d)(II)(i), “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner”. As such, the insignificant extra-solution activities are considered well-understood, routine, conventional activities. Therefore, the claim is not patent eligible.
Regarding Claim 2
The claim is directed to a process. The claim recites the following limitations “wherein the model metric is one or more of a sensitivity metric, an accuracy metric, an age metric, or a specificity metric.” Under Step 2A Prong 1, these limitations only serve to describe the abstract idea addressed in the independent claim.
Furthermore under step 2A Prong 2 and 2B, the claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.
Regarding Claim 3
The claim is directed to a process. The claim recites the following limitations “wherein determining the normal distribution comprises obtaining model metric values over a period of time and normalizing the values to a distribution..” Under Step 2A Prong 1, these limitations only serve to describe the abstract idea addressed in the independent claim.
Furthermore under step 2A Prong 2 and 2B, the claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.
Regarding Claim 4
The claim is directed to a process. The claim recites the following limitations “wherein the estimated survival metric is a Kaplan- Meier estimate.” Under Step 2A Prong 1, these limitations only serve to describe the abstract idea addressed in the independent claim.
Furthermore under step 2A Prong 2 and 2B, the claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.
Regarding Claim 5
The claim is directed to a process. The claim recites the following limitations “wherein the estimated survival metric comprises a probability based on one or more of a survival curve, a hazard curve, or a half-life of the selected detection model.” Under Step 2A Prong 1, these limitations only serve to describe the abstract idea addressed in the independent claim.
Furthermore under step 2A Prong 2 and 2B, the claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.
Regarding Claim 6
The claim is directed to a process. The claim recites the following limitations “wherein the time-to-event information is based on the a distribution analysis of the like detection models.” Under Step 2A Prong 1, these limitations only serve to describe the abstract idea addressed in the independent claim.
Furthermore under step 2A Prong 2 and 2B, the claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.
Regarding Claim 7
The claim is directed to a process. The claim recites the following limitations “wherein the time-to-event information is a time period from training to a health status for the like detection models.” Under Step 2A Prong 1, these limitations only serve to describe the abstract idea addressed in the independent claim.
Furthermore under step 2A Prong 2 and 2B, the claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.
Regarding Claim 8
The claim is directed to a process. The claim recites the following limitations “wherein the generating the indicative score comprises applying a majority vote, average weighting, or stacking processing using the first health rating, the second health rating, and the ensemble weighting.” Under Step 2A Prong 1, these limitations only serve to describe the abstract idea addressed in the independent claim.
Furthermore under step 2A Prong 2 and 2B, the claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.
Regarding Claim 9
Under step 1, the claim is directed to a method for A non-transitory computer readable medium having stored thereon instructions for alerting to analytical model degradation, which is directed to a machine, one of the statutory categories. The claim recites the following limitations which are considered abstract ideas “performing, …, a distribution analysis on a selected detection model to determine a first health rating for the selected detection model”, “the distribution analysis comprising comparing, …, the model metric value to a normal distribution; and determining a deviation from the normal distribution based on the comparison, the first health rating being based on the deviation”, “performing,…, a survival analysis on the selected detection model to determine a second health rating for the selected detection model”, “the survival analysis comprising determining, …, a survival metric for the selected detection model based on time-to-event information for like detection models, the second health rating being based on the survival metric”, “and generating, …, an indicative score for the detection model based on the first health rating, the second health rating, and an ensemble weighting of the first health rating and the second health rating;”,  “comparing, …, the indicative score to a threshold value and alerting to model degradation based on the comparison.”
Under Step 2A Prong 1, the above limitations amount to evaluations performed in the human mind. A human is able to perform the claimed distribution analysis and survival analysis. A human can observe a model a compare a model metric ascribed to it to a normal distribution in order to determine a first health rating. A human can also assess the model on a different metric based on time to even information. Finally, a score can be produced best on a combination of these two health rating and compared to a threshold. 
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (executable code, which when executed by at least one processor, cause the processor to, by the processing device) See MPEP 2106.05(f). The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. In addition, the claim recites additional element(s) “receiving a model metric value for a model metric based on performance of the selected detection model” that amounts to adding insignificant extra-solution activity to the judicial exception. See MPEP 2106.05(g).Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Further, the additional elements of “receiving a model metric value for a model metric based on performance of the selected detection model” are insignificant extra-solution activities that are considered well-understood, routine, conventional activities. Examiner notes that receiving system information amounts to receiving or transmitting data over a network (MPEP 2106.05(d)(II)(i). According to MPEP 2106.05(d)(II)(i), “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner”. As such, the insignificant extra-solution activities are considered well-understood, routine, conventional activities. Therefore, the claim is not patent eligible.
Regarding Claims 10-16
	The dependent claims 10-16 are rejected for the same reasons as the dependent claims 2-8 in connection with claim 9.
Regarding Claim 17
Under step 1, the claim is directed to a method for A detection modeling system, which is directed to a machine, one of the statutory categories. The claim recites the following limitations which are considered abstract ideas “perform, …, a distribution analysis on a selected detection model to determine a first health rating for the selected detection model”, “the distribution analysis comprising comparing, …, the model metric value to a normal distribution; and determine a deviation from the normal distribution based on the comparison, the first health rating being based on the deviation”, “perform,…, a survival analysis on the selected detection model to determine a second health rating for the selected detection model”, “the survival analysis comprising determine, …, a survival metric for the selected detection model based on time-to-event information for like detection models, the second health rating being based on the survival metric”, “and generate, …, an indicative score for the detection model based on the first health rating, the second health rating, and an ensemble weighting of the first health rating and the second health rating;”,  “compare, …, the indicative score to a threshold value and alerting to model degradation based on the comparison.”
Under Step 2A Prong 1, the above limitations amount to evaluations performed in the human mind. A human is able to perform the claimed distribution analysis and survival analysis. A human can observe a model a compare a model metric ascribed to it to a normal distribution in order to determine a first health rating. A human can also assess the model on a different metric based on time to even information. Finally, a score can be produced best on a combination of these two health rating and compared to a threshold. 
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (a processing device; and a memory coupled to the processing device, the processing device configured to execute programmed instructions stored in the memory, by the processing device) See MPEP 2106.05(f). The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. In addition, the claim recites additional element(s) “receiving a model metric value for a model metric based on performance of the selected detection model” that amounts to adding insignificant extra-solution activity to the judicial exception. See MPEP 2106.05(g).Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Further, the additional elements of “receiving a model metric value for a model metric based on performance of the selected detection model” are insignificant extra-solution activities that are considered well-understood, routine, conventional activities. Examiner notes that receiving system information amounts to receiving or transmitting data over a network (MPEP 2106.05(d)(II)(i). According to MPEP 2106.05(d)(II)(i), “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner”. As such, the insignificant extra-solution activities are considered well-understood, routine, conventional activities. Therefore, the claim is not patent eligible.
Regarding Claims 18-24
	The dependent claims 18-24 are rejected for the same reasons as the dependent claims 2-8 in connection with claim 17.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 10 and 18 recites the limitation "determining the normal distribution".  There is insufficient antecedent basis for this limitation in the claim. Claim 1 for example, describes “determining a deviation from the normal distribution”. The normal distribution however is never actively determined only compared to. 

Claim Objections
Claim 6/14/22 is objected to because of the following informalities:  
The claims uses the phrase “based on the a distribution analysis” the typo makes it unclear if the claim means to refer to the previously recited distribution analysis or an alternative distribution analysis. For the purposes of compact prosecution examiner interprets the claim to read “based on the distribution analysis”
  Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-24 are rejected under 35 U.S.C. § 103 as being unpatentable over Elprin et al US Document ID US20210133632A1, hereinafter Elprin, further in view of Liu et al. “Measuring and comparing the accuracy of species distribution models with presence-absence data” hereinafter Liu, further in view of Dugger et al. US Document ID US20210241141A1, hereinafter Dugger, further still in view of Roder et al US Document ID US20160321561A1, hereinafter Roder.
Regarding claim 1 
Elprin teaches:
A computer-implemented method for alerting to analytical model degradation in a data processing system comprising a processing device and a memory comprising instructions which are executed by the processing device, the method comprising: performing, by the processing device, a distribution analysis on a selected detection model to determine a first health rating for the selected detection model, the distribution analysis comprising: (¶0010 “The system comprises: one or more computer processors that are programmed to provide an application” ¶0099 “The computer system 1501 also includes memory or memory location “ ¶0038 “the model monitor methods and systems may manage, track and monitor various aspects of data science lifecycles such as the technologies or processes for developing, validating, delivering models. For example, the entire system/platform and knowledge generated throughout the processes of model development and model production may be monitored by the model monitor system. Various aspects of models in different stages of the processes can be visualized via a graphical user interface” ¶0046 “Multiple aspects of models may be monitored along with time. In some cases, performance of a model, accuracy of a model, data used in different phases (e.g., development, deployment, prediction, validation, etc) may be monitored along with time. The model monitor system may be capable of monitoring model drift. A model drift may include model performance drift and/or data drift.” Each of the models are monitored thus at least one is selected to be monitored, the performance of the model can be considered the first health rating, ¶0084 and Figure 7 “The model monitor system may be capable of monitoring and managing model portfolio traffic, health status and performing model risk management….For instance, a model portfolio dashboard may be displayed to users on a client device and showing aggregates of health statistics” the attribute associated with the performance of a model as shown in the figure 7 is the first health rating which is based on the distribution analysis. For example the AUC of the model is the first health score which is based on the model metrics.) receiving a model metric value for a model metric based on performance of the selected detection model;  ¶0046 “Multiple aspects of models may be monitored along with time. In some cases, performance of a model, accuracy of a model, data used in different phases (e.g., development, deployment, prediction, validation, etc) may be monitored along with time. The model monitor system may be capable of monitoring model drift. A model drift may include model performance drift and/or data drift.” model metric may be a measure such as accuracy of a model.) performing, by the processing device, a survival analysis on the selected detection model to determine a second health rating for the selected detection model, ( ¶0046 “Multiple aspects of models may be monitored along with time. In some cases, performance of a model, accuracy of a model, data used in different phases (e.g., development, deployment, prediction, validation, etc) may be monitored along with time. The model monitor system may be capable of monitoring model drift. A model drift may include model performance drift and/or data drift.” Determination of Model performance drift may be considered second health rating, survival analysis is the monitoring of the drift over time.) the survival analysis comprising determining, by the processing device, a survival metric for the selected detection model based on time-to-event information for like detection models, ( ¶0087 “FIG. 6A shows an example of various features monitored for a set of models. Various aspects of a model may be monitored and displayed on the graphical user interface. For example,… model life (e.g., age)” age is considered a survival metric which is indicative of time-to-event information of the model, the time-to event information is the inception of the model.) and generating, by the processing device, an indicative score ( ¶0087 FIG. 6A shows an example of various features monitored for a set of models. Various aspects of a model may be monitored and displayed on the graphical user interface. For example, a model health status” a determination of a healthy vs non healthy model is a binary score) and comparing, by the processing device, the indicative score to a threshold value and alerting to model degradation based on the comparison. ( ¶0093 “FIG. 10 shows an example of a graphical user interface for a user to set up rules for detecting model data drift… a user may configure the rules by setting up the monitoring window and frequency (e.g., by time, by data), selecting test type (e.g., Kulback-Leibler divergence, Kolmogorov-Smirnov test, Chi-square test), distribution change, threshold for triggering an alert, etc.”  the user is alerted based on the comparison of the drift or score to a triggering threshold.)
Elprin does not explicitly teach, comparing, by the processing device, the model metric value to a normal distribution; and determining a deviation from the normal distribution based on the comparison, the first health rating being based on the deviation;  the second health rating being based on the survival metric… [the indicative score] for the detection model based on the first health rating, the second health rating, and an ensemble weighting of the first health rating and the second health rating; 
	Liu however when addressing measuring accuracy of distribution models teaches, comparing, by the processing device, the model metric value to a normal distribution; and determining a deviation from the normal distribution based on the comparison, the first health rating being based on the deviation  (pg 236 Methods for assessment of one model “some simple measures are just binomial proportions … including … overall accuracy ... suppose sample size is m and the “event”…of interest occurs k times, then the measure of interest is estimated…and the variance can be estimated… if m is not too small… then the [confidence interval] for the measure can be calculated from the asymptotic normal approximation to the binomial distribution” calculating the confidence interval of the measure, in the case the accuracy, which is the deviation from the distribution is based on a calculation or a comparison with an asymptotic approximation which is a normal distribution. Given that the confidence interval is used quantify the viability of an accuracy determination, the first health rating is based on the deviation.)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the model performance evaluation system of Elprin to determine accuracy by comparison to a normal distribution as disclosed in Liu. One would have been motivated to make such a combination because formulating the accuracy measure it such a way allows for the determination of confidence intervals which “contain more information than statistical tests” (Conclusion Liu).
Elprin/Liu does not explicitly teach, the second health rating being based on the survival metric… [the indicative score] for the detection model based on the first health rating, the second health rating, and an ensemble weighting of the first health rating and the second health rating; 
Dugger however when addressing the use of survival analysis for prediction model teaches, the second health rating being based on the survival metric ( ¶0060 “the models correspond to a survival probability per period for entities in the overlapping survival case” the models may have a survival probability corresponding to the survival metric. ¶0061 “In some aspects, a value of “1” can represent an event-occurrence in the timing-prediction models. In additional or alternative aspects, the model-development engine 116 can assign a lower score to a higher probability of event-occurrence and assign a higher score to a lower probability of event-occurrence” scores or second health ratings can be assigned based on the survival metric or probability of event occurrence.)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the model performance evaluation system of Elprin/Liu to access the survival probability of entities associated with the model performance as disclosed in Dugger. One would have been motivated to make such a combination because it allows the system to compute the probability distribution curve ( para. 0066-0067 Dugger “the value of score(j) provided by the model is defined as described above… Tabulating and plotting ƒ (tj) from model Mj yields the probability distribution curve. From this tabulation, S(tj) and h(tj) can then be calculated”) and computing such statistical features allows for better characterization of a prediction model.
Elprin/Liu/Dugger does not explicitly teach, [the indicative score] for the detection model based on the first health rating, the second health rating, and an ensemble weighting of the first health rating and the second health rating; 
Roder however when addressing combining survival analytics and accuracy analytics of a prediction mode to determine model performance teaches, [the indicative score] for the detection model based on the first health rating, the second health rating, and an ensemble weighting of the first health rating and the second health rating; (¶0055 “At step 108, a filter (defined at step 120) is applied to these performance estimates generated at step 106, such that the feature selected at step 116 only passes filtering if the classifier using this sample subset for training has adequate performance….The filter may be simple, such as demanding a minimal level of classification accuracy on the given training subset of samples, or may be compound, composed of any logical combination of criteria. As an example of a compound filter, if a classifier is required that is predictive of differential survival between two treatments, the filter could be a logical AND between a hazard ratio” the filter which establishes the minimum performance of a model combines an ensemble weighting of two scoring metrics, the accuracy corresponding to the first health rating, and the Hazard ratio corresponding to the second health rating. Examiner notes that a logical AND gate computes a binary decision or indicative score, where a True means the conditions are met, whereas False means the conditions are not met. Further examiner notes, that a score based on a combination of two ratings is a score based on an ensemble weighting of two ratings as claimed.)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the model performance evaluation system of Elprin/Liu/Dugger to combine performance scores for a model as disclosed in Roder. One would have been motivated to make such a combination because this allows a model selection system which “allows for the tailoring of feature selection and deselection to the specific problem to be solved and provides a simple method to deal with known or suspected confounding factors.” (¶009 Roder)
Regarding claim 2
Elprin/Liu/Dugger/Roder teach claim 1
Further Elrpin teaches, wherein the model metric is one or more of a sensitivity metric, an accuracy metric, an age metric, or a specificity metric ( “¶0046 “Multiple aspects of models may be monitored along with time. In some cases, performance of a model, accuracy of a model” the accuracy or the model is one of the metrics monitored by the system. Examiner notes that the claims only require on of the enumerated metrics to be taught by the art. )

Regarding claim 3
Elprin/Liu/Dugger/Roder teach claim 1
Further Liu teaches, wherein determining the normal distribution comprises obtaining model metric values over a period of time and normalizing the values to a distribution (methods for assessment of one model “some simple measures are just binomial proportions ... suppose sample size is m and the “event”…of interest occurs k times, then the measure of interest is estimated…and the variance can be estimated… if m is not too small… the measure can be calculated from the asymptotic normal approximation to the binomial distribution” the binomial distribution of the model metric can be approximated as a normal distribution which is calculated when the sample size is large enough over a period of time, when the period of time corresponds to the numbers of times an event occurs.)
Regarding claim 4
Elprin/Liu/Dugger/Roder teach claim 1
Roder teaches, wherein the estimated survival metric is a Kaplan- Meier estimate. (¶0039 “FIGS. 6A-6C are Kaplan-Meier plots showing classifier performance in Example 2 for different choices of features and filters, with FIG. 6A showing performance for a simple filter for a prognostic test, FIG. 6B showing performance for a two-stage compound filter for a prognostic test, and FIG. 6C showing performance for a two-stage compound filter for a predictive test” the Kaplan Meier curve or plot is a metric used to demonstrate the performance of the classifier or predictor according to its choice of features.)

Regarding claim 5
Elprin/Liu/Dugger/Roder teach claim 5
Roder teaches, wherein the estimated survival metric comprises a probability based on one or more of a survival curve, a hazard curve, or a half-life of the selected detection model (¶0039 “FIGS. 6A-6C are Kaplan-Meier plots showing classifier performance in Example 2 for different choices of features and filters, with FIG. 6A showing performance for a simple filter for a prognostic test, FIG. 6B showing performance for a two-stage compound filter for a prognostic test, and FIG. 6C showing performance for a two-stage compound filter for a predictive test” As shown in the figure the survival curve or Kaplan Meier plot is a representation of the probabilities of survival associated with a selected model which uses particular features.)

Regarding claim 6
Elprin/Liu/Dugger/Roder teach claim 1
Elprin teaches, wherein the time-to-event information is based on the a distribution analysis of the like detection models. ( ¶0086 “In some embodiments, the model monitor system may access the historical data and provide a view of past performance and activity for a portfolio of models.” ¶0087 “FIG. 6A shows an example of various features monitored for a set of models… model life (e.g., age) and others can be displayed to users via suitable format” One of the metrics provided by the monitor for each of the selected detection models in a distribution analysis is the age of the model. The age of the model is the total life time of the model, therefore corresponding to time-to-event information, where age is the time since model conception.)
Regarding claim 7
Elprin/Liu/Dugger/Roder teach claim 6
Further Elprin teaches, wherein the time-to-event information is a time period from training to a health status for the like detection models (¶0086-¶0087 “In some embodiments, the model monitor system may access the historical data and provide a view of past performance and activity for a portfolio of models. A model history dashboard may be provided allowing users to view various metrics and information about the portfolio of models…. a production model may drift over time and need to be re-validated and deployed again to re-train. With the model monitor system, models drifting can be detected instantly… Various aspects of a model may be monitored… For example, a model health status… model life (e.g., age)” examiner notes that it is clear from the context of these cited paragraphs that the model monitor monitors the current state of a model to detect if a model needs to be ‘re-trained’, and its current performance. This indicates that the models monitored have been trained, and that the age of the model is an indication of the age since a training period, whether this is the last training or initial training of the model.)
Regarding claim 8
Elprin/Liu/Dugger/Roder teach claim 6
Further Roder teaches, wherein the generating the indicative score comprises applying a majority vote, average weighting, or stacking processing using the first health rating, the second health rating, and the ensemble weighting.  (¶0055 “At step 108, a filter (defined at step 120) is applied to these performance estimates generated at step 106, such that the feature selected at step 116 only passes filtering if the classifier using this sample subset for training has adequate performance….The filter may be simple, such as demanding a minimal level of classification accuracy on the given training subset of samples, or may be compound, composed of any logical combination of criteria. As an example of a compound filter, if a classifier is required that is predictive of differential survival between two treatments, the filter could be a logical AND between a hazard ratio” examiner notes that using a logical operator to combine multiple ratings amounts to stacking processing using the ratings because the two rating have been stacked or combined together to generate the indicative score.)
Regarding claim 9
	Claim 9 is rejected under Elprin/Liu/Dugger/Roder for the reasons set forth in claim 1 and further,	Elprin teaches, A non-transitory computer readable medium having stored thereon instructions for alerting to analytical model degradation comprising executable code, which when executed by at least one processor, cause the processor to (¶0010 “The system comprises: one or more computer processors that are programmed to provide an application” ¶0099 “The computer system 1501 also includes memory or memory location” ¶0044 “Further, these components can execute from various computer readable media” ¶0038 “the model monitor methods and systems may manage, track and monitor various aspects of data science lifecycles such as the technologies or processes for developing, validating, delivering models. For example, the entire system/platform and knowledge generated throughout the processes of model development and model production may be monitored by the model monitor system. Various aspects of models in different stages of the processes can be visualized via a graphical user interface” 

Regarding claims 10-16
	Claims 10-16 are rejected for the reasons set forth in claims 2-8, respectively in connection with claim 9

Regarding claim 17
	Claim 17 is rejected under Elprin/Liu/Dugger/Roder for the reasons set forth in claim 1 and further,	Elprin teaches, A detection modeling system comprising: a processing device; and a memory coupled to the processing device, the processing device configured to execute programmed instructions stored in the memory to (¶0010 “The system comprises: one or more computer processors that are programmed to provide an application” ¶0099 “The computer system 1501 also includes memory or memory location” ¶0044 “Further, these components can execute from various computer readable media” ¶0038 “the model monitor methods and systems may manage, track and monitor various aspects of data science lifecycles such as the technologies or processes for developing, validating, delivering models. For example, the entire system/platform and knowledge generated throughout the processes of model development and model production may be monitored by the model monitor system. Various aspects of models in different stages of the processes can be visualized via a graphical user interface” 

Regarding claims 18-24
	Claims 18-24 are rejected for the reasons set forth in claims 2-8, respectively in connection with claim 17


Conclusion
Prior art:
Horell et al. US Document ID US20170262818A1 discloses an analytics system which may be configured to define a failure model based on one or more survival analysis techniques, such as a Cox proportional hazard technique

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.R.G./
Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122